107 F.3d 14
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.CAL SAFARI, INC., dba In Cahoots;  CR Cafe SB, Inc., dbaThumpers, Plaintiffs-Appellants,v.CITY OF SAN BERNARDINO;  Daniel Robbins, Chief of PoliceCity of San Bernardino;  Wayne Harp, Assistant Chief ofPolice City of San Bernardino;  Rachel Clark, City Clerk ofthe City of San Bernardino, Defendants-Appellees.
No. 95-56102.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 12, 1996.Decided Feb. 03, 1997.

Before:  PREGERSON, D.W. NELSON, and O'SCANNLAIN, Circuit Judges.


1
ORDER*


2
The district court's order entered June 18, 1995 is affirmed for the reasons set forth therein.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by Ninth Circuit R. 36-3